Citation Nr: 1429177	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-28 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation higher than 10 percent for a bilateral weak foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, D.M., B.M. & S.R.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1954 to May 1956.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied entitlement to a rating higher than 10 percent for a bilateral weak foot disability.  In May 2014, the Veteran, D.M., B.M. & S.R. testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral weak foot disability has worsened since it was last evaluated for VA compensation and pension purposes in September 2011.  See Board hearing testimony, p. 15.  Therefore an additional examination is warranted to determine the present severity of the Veteran's bilateral foot disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain any recent treatment pertaining to the feet from the VAMC in Jackson, MS dated since March 2010.

2.  Schedule the Veteran for the appropriate VA examination to address the present severity of his bilateral weak foot disability.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should identify and describe in detail all symptoms present or in the recent past that are attributable to the Veteran's service-connected weak foot disability.  The examiner should describe how the weak foot disability affects the Veteran's daily life and employment.

The examiner should state whether the Veteran has rheumatoid arthritis in the feet or any other deformities in the feet, such as claw foot, flatfoot, or malunion or nonunion of the tarsal or metatarsal bones.  If so, please describe the impairment caused by these disabilities and state whether these disabilities are considered moderate or severe.

The examiner also should provide an opinion as to whether the Veteran's weak foot disability symptoms are analogous to a foot injury, and if so, whether it is considered moderate, moderately severe, or severe.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the claim on appeal with consideration as to whether the claim warrants referral for extraschedular consideration.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



